—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered February 16, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner has reappeared before the Board of Parole since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Estabrook v Travis, 273 AD2d 694). Were we to reach the merits, we would agree with Supreme Court’s thorough review, as there is no basis in this record upon which to find that the Board’s discretionary determination was affected by a “ ‘showing of irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77).
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.